DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 12/30/2021, Claims 1-31 are pending. Claims 21-31 are newly added. No new matter has been added. 


With respect to the amendment filed on 12/30/2021, see pages 5-6, the Applicant's arguments are persuasive with regard to the rejections. The Applicant submitted Terminal Disclaimer and is approved. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-31 are allowed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AlA 35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be 

Claims 1-8 are interpreted to invoke 35 U.S.C. 112(f). 

3. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(A) — the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’: and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: means for generating, means for detection, means for determining in claims 1-8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The original specifications discloses [0046- 0047] discloses processor(s) and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the


Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-31 are allowed. 
Independent Claims 1, 9, 16 and 21 respectively recite the limitations of: means for generating a pixel map to generate a reference pixel map for media data by extracting metadata corresponding to attributes of the media data and mapping pixel data of the media data in an array based on the metadata, the reference pixel map including coordinate locations of respective pixels for a first portion of the media data in an unrendered state, the unrendered state representative of coordinate locations of the respective pixels prior to being displayed on a presentation device; means for detecting a field of view to detect a field of view for a presentation of the media data, the field of view including coordinate locations of the respective pixels for the first portion of the media data in a rendered state, the rendered state representative of coordinate locations of the respective pixels while being displayed on the presentation device; and means for determining a view edge to determine a first view edge based on matching the coordinate locations of the respective pixels of the field of view to the coordinate locations of the respective pixels of the reference pixel map and that the media data corresponds to unconfined view media based on the first view edge.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Lin et al. (US Pub No. 20120281971 A1) in paragraphs [0054], [0060-0061], Fig. 2, Fig. 4-5, discloses the frame rate and format information of a video may be stored as a metadata in the video file. Therefore, in some embodiments, the media-editing application identifies the frame rate and format of the video by extracting the frame rate and format information from the metadata of the video file; the process begins by receiving (at 505) a first frame and a second frame. In some embodiments, the first and second frames are two consecutive frames of a video. Next, the process sets (at 510) a variable, Frame Diff, to 0. The process then selects (at 515) a row of pixels from the first frame. Next, the process computes (at 520) a difference between the row of pixels in the first frame and a corresponding row of pixels in the second frame; video 400 contains a set of video frames (Frame 1, Frame 2, Frame 3. .. Frame N). Frame 2 and Frame 3 are selected from the video 400 for computing an fd value. As shown, each of the two frames is composed of seven rows of pixels (array) (i.e., rows 0 to 6). 

However, Lin et al., even if combined, fail to teach or suggest means for generating a pixel map to generate a reference pixel map for media data by extracting metadata corresponding to attributes of the media data and mapping pixel data of the media data in an array based on the metadata, the reference pixel map including 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160012855 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/Pinalben Patel/Examiner, Art Unit 2661